DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 9-14 and 16-28 are pending. Claims 9-14 have been amended. Claims 1-8 and 15 have been deleted. Claims 16-28 have been added. 
Applicant’s arguments, filed 08/09/2022, with respect to 35 USC 101 and 112 rejections have been fully considered and are persuasive.  The rejections of claims 13 and 14 have been withdrawn. 
Applicant’s arguments, filed 08/09/2022, with respect to the rejection(s) of claim(s) 9-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (CN 106367785 A).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 9-13, 19-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106367785 A, machine translation).
Considering claims 9-13, 19-24 and 26, Chen discloses contact surface, wherein an electrochemically deposited dispersion silver layer is arranged on a substrate (abstract), 	wherein the dispersion silver layer comprises particles of at least one finely dispersed solid component (nano-graphite) with an average particle size (d50) of 5 µm - 10 µm (page 3, second paragraph from the bottom); 	wherein the dispersion silver layer comprises the at least one finely dispersed solid component in a content of 15% by weight (page 4, last paragraph), which is overlaps the claimed range of at least 3.3 % by weight, based on the total weight of the dispersion silver layer;	and wherein the silver dispersion layer has a coefficient of friction µ at 280 g (2.7 N) of 0.06 to 0.22 and the actual mechanical life test condition, clamping force 400 to 600 N, testing for 4500 to 6500 times (page 3, last paragraph).
Chen does not disclose explicitly that the coefficient of friction µ at 0.3 N after 100 cycles of less than 1.4, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the contact surface of Chen will meet the claimed coefficient of friction µ at 0.3 N after 100 cycles of less than 1.4 or 1.0, because Chen discloses the friction coefficient of 0.06 to 0.22 at much higher force of 2.7 N, and the contact surface of Chen has excellent mechanical durability. Therefore, even though Chen is silent about the friction coefficient after 100 cycles, one would have expected the friction coefficient to be less than 1.4 after 100 cycles, as Chen discloses much lower friction coefficient and excellent mechanical durability.
Furthermore, Chen meets all the composition elements of the instant invention and the instant specification in Table 2 indicates that when graphite is added as the solid component, the property of the friction coefficient will be met. Therefore, one would expect the contact surface of Chen will meet the claimed property as it contains graphite with the claimed size and at the claimed amount. 

Considering claims 25 and 27, Chen discloses only exemplary amounts of 15 % (page 4, last paragraph) and 17 % (page 5, last paragraph before claims) of the solid component in the contact surface. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the solid component as routine optimization in order to achieve, for example, a stable suspension of the solid component in the electrolyte and satisfactory electrical and mechanical property of the contact surface. Chen only provides two examples, therefore one would try to optimize composition with reasonable expectation of success (MPEP 2144.05 II).

	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 10 above, and further in view of Isberg et al. (US 2007/0111031 A1).
Considering claim 14, Chen discloses the contact surface for a high voltage isolating switch subject to heavy mechanical wear (abstract).
Chen silent about using the contact layer in plugs.
However, Isberg discloses low friction contact surface coatings for use in relays [0082] and plugs [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low friction contact coating of Chen in a plug, because Isberg discloses that it would be advantageous in both relays and plugs to use low friction coating in order to minimize wear of the contact surface. 
Claims 16-18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., as applied to claims 9 and 26 above and further in view of Myllymaki et al. (US 2017/0009350 A1).
Considering claims 16-18 and 28, Chen does not disclose the solid component is selected from the instantly claimed group.
However, Myllymaki teaches that it is known to add soft particles such as graphite, hexagonal boron nitride or molybdenum disulphide (MoS2) in order reduces friction coefficient of the coating [0079].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have soft particles such as hexagonal boron nitride or molybdenum disulphide (MoS2) in the contact surface of Chen, because Chen reduces friction coefficient by adding graphite and Myllymaki teaches that it is known to add soft particles such as graphite, hexagonal boron nitride or molybdenum disulphide (MoS2) in order reduces friction coefficient of the coating [0079].

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-14 and 16-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794